    Case 20-20364-JAD            Doc 27-2 Filed 03/27/20 Entered 03/27/20 10:37:54                    Desc BNC
                                 PDF Notice: Notice Recipients Page 1 of 1
                                                Notice Recipients
District/Off: 0315−2                   User: mgut                           Date Created: 3/30/2020
Case: 20−20364−JAD                     Form ID: pdf900                      Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
15223641 Sonya Muleskov          480 Via Del Foro     Henderson, NV 89011
                                                                                                      TOTAL: 1
